Case 1:21-cv-00535-WFK-VMS Document 5 Filed 02/26/21 Page 1 of 1 PageID #: 106




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 XIAMEN ITG GROUP CORP., LTD.,                          Civil Action No. 21-cv-00535

                                         Plaintiff,

 -against-

 PEACE BIRD TRADING CORP.,

                                       Defendant.




                                  NOTICE OF APPEARANCE
        PLEASE TAKE NOTICE that the firm of Archer & Greiner, P.C., hereby appears in

 the above-captioned case for Defendant, Peace Bird Trading Corp., and requests that all notices

 and all papers served or required to be served in this case be given to and served upon the

 following:

                                     Michael S. Horn, Esq.
                                  ARCHER & GREINER, P.C.
                                  1211 Avenue of the Americas
                                           Suite 2750
                                     New York, NY 10036
                                      Tel. (201) 342-6000
                                       Fax(201) 342-6611
                                  Email: mhorn@archerlaw.com

                                              ARCHER & GREINER, P.C.
                                              Attorneys for Defendant, Peace Bird Trading Corp.




                                              By:_______________________
                                                      Michael S. Horn
 220448597v1
